DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being participated by Abi Aoun et al. (US 2020/0022412).
	Regarding claim 12, Abi Aoun discloses a system for sensing temperature in a vaporizer device (see figures 1 and 2a-c; Abstract: an apparatus for determining a temperature of a susceptor of an aerosol generating device, the susceptor being for inductive heating by a RLC resonance circuit. The apparatus is arranged to determine a frequency characteristic of a peak of a frequency response of the RLC resonance circuit, and determine, based on the determined frequency characteristic, the temperature of the susceptor) comprising: an induction element (see figure 1); a susceptor element (fig. 1: susceptor 116); and a temperature sensor circuit (figs 1-2: 100) in thermal contact with the susceptor element (116), the temperature sensor (100) circuit comprising: a capacitor (fig. 2: C106); an inductor (fig. 2a-c: L108, 120a) adjacent the capacitor (C106), the inductor (108, 120a) being electromagnetically coupled to the capacitor (C106); wherein a resonant frequency of the temperature sensor circuit changes based on a temperature of the susceptor element (see par. [0048]; an apparatus (for example the controller 114), is arranged to determine the temperature of the susceptor 116. In broad overview, and as described in more detail below, the controller 114 is arranged to determine a frequency characteristic of a peak of a frequency response of the RLC resonance circuit 100. The frequency characteristic varies with varying temperature of the susceptor 116. The frequency characteristic may be for example the resonant frequency or the bandwidth of the peak. The controller is arranged to determine the temperature of the susceptor 116 based on the determined frequency characteristic. Determining the temperature of the susceptor 116 based on a frequency characteristic of a peak of a frequency response of the RLC resonance circuit 100 allows for a determination of the temperature of the susceptor 116 without requiring physical contact with the susceptor 116); and wherein the induction element is electromagnetically coupled to the temperature sensor (see par. [0039-0041 and [0050]; induction heating is a process of heating an electrically conducting object (or susceptor) by electromagnetic induction. An induction heater may comprise an electromagnet and a device for passing a varying electric current, such as an alternating electric current, through the electromagnet. The varying electric current in the electromagnet produces a varying magnetic field. The varying magnetic field penetrates a susceptor suitably positioned with respect to the electromagnet, generating eddy currents inside the susceptor).
	Regarding claim 14, Abi Aoun discloses a system for sensing temperature in a vaporizer device (see figures 1 and 2a-c; and Abstract: an apparatus for determining a temperature of a susceptor of an aerosol generating device, the susceptor being for inductive heating by a RLC resonance circuit. The apparatus is arranged to determine a frequency characteristic of a peak of a frequency response of the RLC resonance circuit, and determine, based on the determined frequency characteristic, the temperature of the susceptor) comprising: a susceptor element (fig. 1: susceptor 116); and a temperature sensor circuit (figs 1-2: 100) in contact with the susceptor element (116), the temperature sensor circuit comprising: a capacitor (fig. 2: C106); and an induction coil (fig. 2a-c: L108, 120a) adjacent the capacitor (C106); at least one processor (fig. 1: controller 114) interconnected with the temperature sensor, (see par. [0044]; the controller 114 is arranged to control the RLC resonance circuit 100); wherein the at least one processor is configured to: determine a temperature of the susceptor element based on a resonant frequency of the temperature sensor circuit, (see par. [0048]; an apparatus (for example the controller 114), is arranged to determine the temperature of the susceptor 116. In broad overview, and as described in more detail below, the controller 114 is arranged to determine a frequency characteristic of a peak of a frequency response of the RLC resonance circuit 100. The frequency characteristic varies with varying temperature of the susceptor 116. The frequency characteristic may be for example the resonant frequency or the bandwidth of the peak. The controller is arranged to determine the temperature of the susceptor 116 based on the determined frequency characteristic. Determining the temperature of the susceptor 116 based on a frequency characteristic of a peak of a frequency response of the RLC resonance circuit 100 allows for a determination of the temperature of the susceptor 116 without requiring physical contact with the susceptor 116).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 4-6, 8-9, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abi Aoun et al. (US 2020/0022412) in view of Google page (see below the attachment) and further in view of Loussert et al. (US 2018/0329015).
	Regarding claim 1, Abi Aoun discloses a system for sensing temperature in a vaporizer device (see figures 1 and 2a-c; Abstract: an apparatus for determining a temperature of a susceptor of an aerosol generating device, the susceptor being for inductive heating by a RLC resonance circuit. The apparatus is arranged to determine a frequency characteristic of a peak of a frequency response of the RLC resonance circuit, and determine, based on the determined frequency characteristic, the temperature of the susceptor) comprising: an induction element (see figure 1); a susceptor element (fig. 1: susceptor 116); and a temperature sensor circuit (figs 1-2: 100) in thermal contact with the susceptor element (116), the temperature sensor circuit comprising: a capacitor (fig. 2: C106) having a capacitance value equal to C; an inductor (fig. 2a-c: L108, 120a) around the capacitor (C106), the inductor having an inductance value equal to L; wherein a resonant frequency of the temperature sensor circuit changes based on a temperature of the susceptor element (see par. [0048]; an apparatus (for example the controller 114), is arranged to determine the temperature of the susceptor 116. In broad overview, and as described in more detail below, the controller 114 is arranged to determine a frequency characteristic of a peak of a frequency response of the RLC resonance circuit 100. The frequency characteristic varies with varying temperature of the susceptor 116. The frequency characteristic may be for example the resonant frequency or the bandwidth of the peak. The controller is arranged to determine the temperature of the susceptor 116 based on the determined frequency characteristic. Determining the temperature of the susceptor 116 based on a frequency characteristic of a peak of a frequency response of the RLC resonance circuit 100 allows for a determination of the temperature of the susceptor 116 without requiring physical contact with the susceptor 116); and wherein the induction element is electromagnetically coupled to the temperature sensor (see par. [0039-0041 and [0050]; induction heating is a process of heating an electrically conducting object (or susceptor) by electromagnetic induction. An induction heater may comprise an electromagnet and a device for passing a varying electric current, such as an alternating electric current, through the electromagnet. The varying electric current in the electromagnet produces a varying magnetic field. The varying magnetic field penetrates a susceptor suitably positioned with respect to the electromagnet, generating eddy currents inside the susceptor). 
However, Abi Aoun does not explicitly discloses wherein the resonant frequency of the temperature sensor circuit is equal to: ½π√{square root over (LC)}. 
Google page (see the attachment) discloses the resonant frequency of the temperature sensor circuit is equal to: ½π√{square root over (LC)}.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Abi Aoun to provide such features as taught by Google page (see below the attachment) It is well known that when the inductor connected in series with the capacitor as shown in the image, the resonant frequency is defined by  (Fx=½π√{square root over (LC)}.  


    PNG
    media_image1.png
    1529
    1193
    media_image1.png
    Greyscale

Further Loussert discloses the resonant frequency specific to the tag thus varies under the effect of the acoustic wave of f1−f2. For example, the magnetic loop of the tag is considered to have an inductance L0 and a capacitance C0 in the absence of acoustic pressure on the sensor. The RFID chip has a capacitance Cic. In the absence of acoustic pressure on the sensor, the resonant frequency F0 of the tag is given by the following formula: F0=1/(2π.Math.√{square root over (L0.Math.Cic.Math.C0)}), (see par. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Loussert into the system of Abi Aoun in order to calculate the resonant frequency.
Regarding claim 4, furthermore Abi Aoun discloses the system, wherein the temperature sensor circuit is encapsulated within a structure (see figure 1).
Regarding claim 5, furthermore Abi Aoun discloses the system, wherein the capacitor (C106) of the temperature sensor circuit is in thermal contact with the susceptor element (116), (see figures 1 and 2; and Abstract: the susceptor being for inductive heating by a RLC resonance circuit).
Regarding claim 6, furthermore Abi Aoun discloses the system, wherein the temperature sensor circuit (100) is encapsulated within a structure, (see figure 1).
Regarding claim 8, furthermore Abi Aoun discloses the system, wherein the induction element comprises an induction heating element configured to create a magnetic field around the susceptor element, and wherein the susceptor element generates heat based on the magnetic field, (see par. [0039-0041 and [0050]; induction heating is a process of heating an electrically conducting object (or susceptor) by electromagnetic induction. An induction heater may comprise an electromagnet and a device for passing a varying electric current, such as an alternating electric current, through the electromagnet. The varying electric current in the electromagnet produces a varying magnetic field. The varying magnetic field penetrates a susceptor suitably positioned with respect to the electromagnet, generating eddy currents inside the susceptor).
Regarding claim 9, furthermore Abi Aoun discloses the system, further comprising a cartridge, and wherein the susceptor element is located within the cartridge and the temperature sensor circuit is located within the cartridge, (see figure 1).
Regarding claim 11, furthermore Abi Aoun discloses the system, further comprising an induction heating element configured to create a magnetic field around the susceptor element, and wherein the susceptor element generates heat based on the magnetic field, (see par. [0039-0041 and [0050]; induction heating is a process of heating an electrically conducting object (or susceptor) by electromagnetic induction. An induction heater may comprise an electromagnet and a device for passing a varying electric current, such as an alternating electric current, through the electromagnet. The varying electric current in the electromagnet produces a varying magnetic field. The varying magnetic field penetrates a susceptor suitably positioned with respect to the electromagnet, generating eddy currents inside the susceptor).
Regarding claim 13, Abi Aoun teaches the system of, wherein the capacitor (C106) has a capacitance value equal to C, wherein the inductor (L108) has an inductance value equal to L, but Abi Aoun does not explicitly teach wherein the resonant frequency of the temperature sensor circuit is equal to: ½π√{square root over (LC)}.
Loussert discloses the resonant frequency specific to the tag thus varies under the effect of the acoustic wave of f1−f2. For example, the magnetic loop of the tag is considered to have an inductance L0 and a capacitance C0 in the absence of acoustic pressure on the sensor. The RFID chip has a capacitance Cic. In the absence of acoustic pressure on the sensor, the resonant frequency F0 of the tag is given by the following formula: F0=1/(2π.Math.√{square root over (L0.Math.Cic.Math.C0)}), (see par. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Loussert into the system of Abi Aoun in order to calculate the resonant frequency.
Regarding claim 15, Abi Aoun discloses the system, wherein the capacitor (C106) has a capacitance value equal to C, wherein the inductor (L108) has an inductance value equal to L, but Abi Aoun does not explicitly teach wherein the resonant frequency of the temperature sensor circuit is equal to: ½π√{square root over (LC)}.
Loussert discloses the resonant frequency specific to the tag thus varies under the effect of the acoustic wave of f1−f2. For example, the magnetic loop of the tag is considered to have an inductance L0 and a capacitance C0 in the absence of acoustic pressure on the sensor. The RFID chip has a capacitance Cic. In the absence of acoustic pressure on the sensor, the resonant frequency F0 of the tag is given by the following formula: F0=1/(2π.Math.√{square root over (L0.Math.Cic.Math.C0)}), (see par. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Loussert into the system of Abi Aoun in order to calculate the resonant frequency.
8.	Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abi Aoun et al. (US 2020/0022412) in view of Loussert et al. (US 2018/0329015) and further in view of Fabbri (US 2018/0297832).
	Regarding claim 2, the combination of Abi Aoun and Lossert disclose the claimed invention except for explicitly teach further comprising: a radio frequency identification (RFID) device electrically connected to the temperature sensor circuit.
Fabbri discloses a temperature sensor, that may be operatively connected to the RFID tag (see par. [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fabbri into the system of Abi Aoun and Loussert in order to provide sensor is connected to the RFID tag.
	Regarding claim 3, further Fabbri discloses the system, wherein the RFID device comprises an RFID microchip electrically connected to the inductor of the temperature sensor circuit, (see figure 7 and par. [0065]).
	Regarding claim 10, the combination of Abi Aoun and Loussert discloses the claimed invention except for  explicitly teach further comprising an RFID device electrically connected to the temperature sensor circuit, and wherein the RFID device is located within the cartridge.
Fabbri discloses  a temperature sensor, that may be operatively connected to the RFID tag (see figure 7 and par. [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fabbri into the system of Abi Aoun and Loussert in order to provide sensor is connected to the RFID tag.
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abi Aoun et al. (US 2020/0022412) in view of Google page (see the attachment) and  Loussert et al. (US 2018/0329015) and further in view of Stahl et al. (US 2007/0087465).
	Regarding claim 7, the combination of Abi Aoun, Google page (see the attachment) and Loussert disclose the system, but Abi Aoun and Loussert do not explicitly teach wherein the structure is a glass structure.
Stahl discloses the sensor structures as in the sealing-glass encapsulation, (see par. [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Stahl into the system of Abi Aoun, Google (see the attachment) and Loussert in order to provide the sensor structures as in the sealing-glass encapsulation. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831